Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for domestic benefit based on an provisional application 62/597,044 filed on December 11, 2017.   

Specification
The disclosure Par. 0001 is objected to because of the following informalities:
The specification states in paragraph 0001 that the Provisional Patent Application No. 62/597,044 was filed on Dec. 11, 2018; however according to the file including the Certified Copy of Foreign Priority Application the provisional application was filed on December 11, 2017.   Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese document Cao et al. (CN 103024758 A), herein “Cao.”


Regarding claim 1,
Cao teaches a system for determining an optimal placement of sensors in a field to form a sensor network, (Abstract: “The optimization target, finally realizes the intelligent deployment of farmland wireless sensor network node through evolution of the genetic algorithm.”)  comprising:
at least one computing device; and program instructions stored in memory and executable by the at least one computing device that, when executed, direct the at least one computing device to: (Par. 0002: “…the WSN (wireless sensor network, wireless sensor network) capable of real-time monitoring, sensing through plurality of integrated micro-sensor cooperation, collecting the monitoring object information, processes the information through embedded system and a multi-hop wireless communication network through self-organization to transmit the sensing information, farmland environment and crop growing information can be digital agricultural production of diagnosis, and provide real time. the wireless sensor network node position will obviously affect the monitoring data of reliability of accuracy and network data transmission, so the deployment of wireless sensor network node is one of research point in the actual application process.” Examiner’s Note – Cao does not specifically teach a computing device. However, One having ordinary skill in the art would understand that using a genetic algorithm with multiple iterations, which Cao teaches, requires a computing device.) 
identify a plurality of target placement points for at least one of a plurality
of sensors from a plurality of regions of the field, wherein each of the target placement points are identified from a corresponding one of the plurality of regions; (Par. 0009: “This invention aims to solve the technical problem of the background technology of farmland wireless sensor network node is not considered adaptable to block, claims a farm-based electronic map of the wireless sensor network node intelligent deployment method, improves the practicability of the node.” Par. 0012: “reading the vector electronic map of farmland, obtaining the minimum longitude of each field block boundary, maximum longitude, minimum latitude and maximum latitude 
generate an initial set of a plurality of potential placement points, wherein
the initial set of the potential placement points comprises at least a portion of the plurality of target placement points; (Par. 0013: “in step (2) constructing chromosome: adopting real number coding, randomly generating each deployment position of the node, namely latitude Loni and longitude Lati, node position according to each order of constructed chromosome, thereby generating initial population…” See also Par. 0039; and claim 1: “generate an initial group”.) 
and determine the optimal placement of the sensors in the field by performing one or more iterations of a genetic algorithm (GA) routine using the initial set of the plurality of potential placement points until a termination condition is satisfied, (Par. 0014 – 0018: “in step (3), calculating individual sufficiency Fitness, Fitness=Fitnessinternal +Fitness2 + Fitness direc * [0015] wherein Fitnessinternal is the node position score of the corresponding field blocks, Fitness2-score of at least two connected as node. The node Fitness toee is connected, at least one gateway direction of scores of other nodes in node communication range around are neighbouring nodes, each one neighbour node is one; [0016] in step (4), according to the fitness of the individual to perform the selection, intersection and variation operation of the genetic algorithm to generate a sub-generation population; [0017] in step (5), repeating the steps (3) and (4) executing genetic algorithm iteration until satisfying the finish criteria; [0018] in step (6), the optimal individual in the decoding iteration process to obtain the farmland node position information.” See also claim 1: “The node Fitnesstoee is connected, at least one gateway connected direction score; node other nodes in communication range around are neighbouring nodes, each one neighbour node is one; the step (4), according to the fitness of the individual to perform the selection, intersection and variation operation of the genetic algorithm to generate a sub-generation population; step (5), repeating the steps (3) and (4) executing genetic algorithm iteration, until meeting ending criteria, step (6), the optimal individual in the decoding iteration process to obtain the field node location information.”) 
wherein the optimal placement is determined by generating a fitness metric for each of the potential placement points in a plurality of generations of potential placement points. (Par. 0040 – 0042: “4. calculating individual sufficiency Fitness:  [0041] Fitness=Fitnessinternal + Fitness2con + Fitnessdirec (I) [0042] wherein Fitnessinternal is the node position score of the corresponding field blocks, Fitness2-score, FitneSSdi of at least two connected as node to at least one gateway direction score in the connected node. other nodes around the node communication range in of neighbour nodes, each one neighbour node is one.”  Claim 1: “(6), the optimal individual in the decoding iteration process to obtain the field node location information.” Par. 0055,  0062, and claim 1.) 


Regarding claim 16, it is directed to a method of steps to implement the system or apparatuses set forth in claim 1.  Cao teaches the claimed system or apparatuses in claim 1.  Therefore, Cao teaches the method of steps, to implement the system, in claim 16.

Regarding claim 19,
Cao teaches the limitations of claim 16 which claim 19 depends.  Cao also teaches the optimal placement comprises a longitude and a latitude for placement of each of the plurality of soil sensors in one of the regions of the field. (Par. 0013: “…constructing chromosome: adopting real number coding, randomly generating each deployment position of the node, namely latitude Loni and longitude Lati, node position according to each order of constructed chromosome, thereby generating initial population…”  See also Par. 0058 and claim 1.) 

Regarding claim 20,
Cao teaches the limitations of claim 19 which claim 20 depends.  Cao also teaches that the optimal placement of each of the plurality of soil sensors further comprises a field coordinate and a predetermined depth. (Par. 0002: “the WSN (wireless sensor network, wireless sensor network) capable of realtime monitoring, sensing through plurality of integrated micro-sensor cooperation, collecting the  


Allowable Subject Matter
Claims 2 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims pending resolving all intervening issues such as the objections and rejections above. Reasons for allowance will be held in abeyance pending final recitation of the claims.  The prior art does not disclose: the elements of claim 1 and 16 where each of the target placement points is a central point in one of the regions of the field; and each of the regions of the field have differing agricultural characteristics. The closest prior art is Chinese application Zhang et al. (CN 105557388) that teaches sensors that are arranged in a central zone in the facility crop environment.  But these sensors are not optimally placed by using iterations of a genetic algorithm where the initial set of placement points comprises a target placement point that is a central point in one of the regions of the field.  Zhang Page 11, Par. 6 states that the carbon dioxide sensors are arranged in the central zone, but not part of a target placement using optimal placement using an algorithm.  Claims 3 – 7 depend from claim 2 and are also objected to.   Claim 18 depends from claim 17 and therefore is also objected to. 

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

Rabelo et al. (US Patent No. 6,006,604) teaches probe placement using genetic algorithm analysis but does not teach sensors in an agriculture field. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177. The examiner can normally be reached Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD G ERDMAN/Primary Examiner, Art Unit 2116